Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 1 of 32




                  EXHIBIT A
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 2 of 32




Vote-By-Mail
Ballots Cast in
Florida
Report by




Written by
Dr. Daniel A. Smith
Professor and Chair
Department of Political Science
University of Florida
President                                                     September 19, 2018
ElectionSmith, Inc.                                                     Revised
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 3 of 32




                      Summary
For Florida to
                      This report contrasts the rates of rejected vote-by-mail (VBM)
have free and
                      ballots in the 2012 and 2016 general elections—statewide broken
fair elections, all
eligible voters       down by age cohorts and racial and ethnic groups, and across counties.

must have equal       In addition, drawing on available county-level records, it highlights
opportunity to        variations in cure rates of VBM ballots received by Supervisors of
vote, including       Elections (SOE) in the 2016 general election that initially were
those casting
                      deemed invalid because they were contained in return envelopes with
(and curing)
VBM ballots.
                      from racial and ethnic minorities, are much more likely to cast VBM
                      ballots that are rejected, and are less likely to cure their VBM ballots
      Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 4 of 32

Principal Findings                              Policy Recommendations
   Mail ballots (commonly referred to as          To ensure that all eligible voters have an
  “Vote by Mail” or VBM) have had a higher        equal access to the voting process and to
   rejection rate than votes cast at assigned     have their vote processed, tabulated, and
   precincts on Election Day and at Early         accepted as valid:
  Voting sites;
                                                  There should be greater statewide
  There is a lack of uniformity in the vote-      uniformity in the design of mail ballots
  by-mail process as well as procedures to        and the return VBM envelope;
  cure invalid ballots across Florida’s 67
  counties, leading to considerable variation     There should be greater uniformity in
  in rejection rates and cure rates by            the procedures employed by Supervisors
  counties;                                       of Elections, their staff, and canvassing
                                                  boards to process, validate and, if
  Younger and racial and ethnic minority          necessary, cure VBM ballots;
  voters were much more likely to have their
  VBM ballots rejected and less likely to
  have their VBM ballots cured when they          (the FVRS database) should include
                                                  information about why a voter’s mail
                                                  ballot was rejected, including whether it
  Younger and racial and ethnic minority          was rejected because it lacked a signature
  voters casting VBM ballots were at least        or the voter’s signature was mismatched,
  twice as likely as older and white voters       and if the voter attempted to cure the
  to have their VBM ballot rejected in the
  presidential elections of 2012 and 2016;
                                                  The October 17, 2016 Memorandum to
  The likelihood of younger and minority          Supervisors of Elections (SOEs) from
  voters casting a mail ballot that was           Secretary of State Ken Detzner should
  rejected increased in 2016 compared to
  2012 while the rejection rate of VBM
  ballots cast by white voters decreased;         when notifying voters of a rejected VBM
                                                  ballot and the cure process for missing
  Florida voters were more likely to have
                                                  and mismatched signatures;
  their vote tabulated and validated if they
  cast their ballot in person at an Early         The Florida Division of Elections should
  Voting site or at their assigned Election       study procedures for processing VBM
  Day polling location.                           ballots as well as procedures in place for
                                                  voters to cure an invalid mailed ballot,
                                                  promoting “best practices” from those
                                                  counties with the lowest rejection and
                                                  highest cure rates;

                                                  The legislature should create guidelines
                                                  for how SOEs shall notify voters of their
                                                  rejected ballot status and how voters can
                                                  cure their VBM ballot prior to Election
                                                  Day.
        Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 5 of 32


Voting by Mail in the Sunshine State
       One of the fundamental requirements of a free and fair election is the equal access,
processing, and validation of ballots cast by eligible electors. In Florida, compared to ballots
cast by voters early in-person at early voting locations or on Election Day at assigned local
precincts, there is a much higher rate of rejected mail ballots, known technically as vote-by-
mail (VBM) ballots. There is also considerable variation from county to county in the process of


       When variation exists in the rate of valid ballots cast across groups of individuals and
especially following the adoption of a process to cure invalid ballots due to a problem with the

processing and validating them share responsibility. To be sure, eligible voters are responsible


return envelope to avoid mistakes that might spoil their ballot. At the same time, given their

are responsible for ensuring that all voters have equal access to cast a ballot, have that ballot
tabulated and that the process and validation of ballots is fairly administered for all eligible
voters.


Florida’s 2012 and 2016 General Elections
        This report examines rejected vote-by-mail (VBM) ballots in Florida in the 2012 and
2016 General elections. After documenting the rates of valid and invalid VBM ballots for the
two elections, it further breaks down the statewide and county rejection rates across six age
cohorts and racial and ethnic groups, documenting the differential rates of rejected VBM
ballots for individuals in these demographics.1

        Given the newfound opportunity in the 2016 general election for voters to cure their
initially rejected VBM ballot due to a missing or mismatched signature, the report then draws
on available county-level records to highlight statewide and county variation in cure rates of
VBM ballots for different demographic groups.

       Following a Preliminary Injunction issued by U.S. District Judge Mark Walker prior

rejection rates of VBM ballots should be lower in 2016 relative to those in 2012. In the most
recent presidential election, eligible voters who cast an absentee mail ballot had the
opportunity to cure ballots not only if they had a missing signature, but also if their signature
                                                                                            2



       Because of the disparate rejection rates of VBM ballots across age cohorts and racial
and ethnic groups, it is critical to understand which voters in the 2016 election were able to
cure their rejected VBM ballot, and which voters failed to cure their rejected VBM ballot. Are
some voters more likely to cast VBM ballots that have a missing signature or a signature that
        Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 6 of 32



                 3
                   It also draws on data obtained through public record requests4 with SOEs to
determine whether voters who cast VBM ballots that were initially rejected were able to
successfully cure their invalid ballots so that those ballots could be counted in the election.



    The rejection rate of VBM ballots cast in Florida in the 2012 and 2016 presidential
    elections was nearly identical—1.01 percent of all VBM ballots cast were rejected;

    Nearly 24,000 VBM ballots cast in the 2012 general election were rejected, and
    nearly 28,000 were rejected in the 2016 general election;

    The rejection rate of mail ballots differs considerably across age cohorts and
    racial and ethnic groups, as well as across the state’s 67 counties; younger voters
    as well as racial and ethnic minorities in Florida are disproportionately more
    likely to cast VBM ballots that are “rejected as illegal” by county Canvassing
    Boards.5

    These age and racial/ethnic disparities further id n d in the 2016 general
    election compared to the 2012 November election, despite the expanded

    of Elections (SOEs).6

    Furthermore, the report documents the considerable variation in VBM ballot
    rejection rates across the state’s 67 counties.



The Popularity of Vote-by-Mail Ballots
        In Florida, voting by mail remains very popular. Both the overall number of VBM
ballots, as well as the percentage of VBM ballots of all votes cast, have steadily ticked up over
the past three presidential elections in the Sunshine State. In the 2016 general election, more
than 2.7 million registered voters, some 28.7 percent of the 9.6 million Floridians who turned
out to vote, cast their ballot by mail,7 up from the nearly 2.4 million registrants (or 27.8
percent of the electorate) who voted VBM in 2012.8 Four years earlier, in the 2008 general
election, more than 1.8 million Florida voters, or 22.2 percent of the electorate, cast a VBM
ballot prior to Election Day.9 Even with the growing popularity of early in-person voting,
absentee mail ballots account for a sizeable share of the total votes cast in Florida.



Why Might Validation Rates of VBM Ballots Differ?
       Why might validation rates of VBM ballots differ across age cohorts and racial/ethnic

return VBM envelope. When returning their VBM ballots, some voters may fail to sign their


these VBM voters may neglect to sign the vote by mail ballot envelope at all.10 Alternatively,
      Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 7 of 32


                    the differential rates of VBM ballots cast across demographic groups
                    may be related to how SOEs process these mail ballots, or how the

                    signature and other information on VBM return envelopes.

                            Regardless of whether the cause of rejected VBM ballots is
                    voter error or less than adequate procedures established by local
                    election administrators, in theory, the rate of rejected VBM ballots
                    across demographic groups (age cohorts and racial/ethnic minorities)
                    should not differ substantially. Even if there are correlations with age
                    and race and ethnicity (such as education) that might lead to higher
                    rates of rejected VBM ballots for some demographic groups, VBM
                    rejection rates across demographic groups should not differ
                    substantially across counties, if equal standards are being applied by
In order to cure    SOEs and their staff. Furthermore, we should see comparable VBM
                    cure rates across counties of ballots cast across age cohorts and racial
their missing       and ethnic groups that were initially rejected prior to an election by
signature on        SOEs. In the 2016 general election, voters who neglected to sign the
their VBM
envelope, voters
                    signature in the registration books, had an opportunity to cure their
were                invalid ballot.
permitted to
mail, fax, email,
or hand-deliver     “Curing” Rejected VBM Ballots in Florida
to their SOE
their signed        the November 8, 2016 election, the Florida Democratic Party and the

                    court, suing Governor Rick Scott and Secretary Ken Detzner to
with a copy of a    allow voters to cure their VBM ballot if it was initially rejected by
permissible form    their county canvassing board. The plaintiffs requested a
                    preliminary injunction from U.S. District Court Judge Mark Walker to
                    allow VBM voters the opportunity to cure their ballot if their


                    absentee ballots were already in the mail to voters, and thousands of
                    VBM ballots had already been returned by voters to their SOE.

                           Citing the Equal Protection Clause of the 14th Amendment, the
                    Democratic Party plaintiffs argued that voters who mailed back their
                    absentee ballots with mismatched signatures should have an
                    opportunity to cure a signature deemed to be invalid by county
                    canvassing boards. There was precedent for such a holding. In 2013,
                    the state legislature passed a law allowing VBM voters who neglected


                    5:00 p.m. on the day before the election. In order to cure their missing
Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 8 of 32




                                    One of the fundamental requirements
                                    of a free and fair election is the equal
                                    access, processing, and validation of
                                    ballots cast by eligible electors. In
                                    Florida, compared to ballots cast by
                                    voters early in-person at early voting
                                    locations or on Election Day at
                                    assigned local precincts, there is a
                                    much higher rate of rejected mail
                                    ballots, known technically as vote-by-
                                    mail (VBM) ballots.
        Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 9 of 32


signature on their VBM envelope, voters were permitted to mail, fax, email, or hand-deliver to



 procedures” and a “hodgepodge of procedures” marked by a “complete lack of uniformity,”
 Judge Walker dismissed Secretary Detzner’s opposition for a cure period allowing voters to
 update their mismatched signatures. Judge Walker ruled that not allowing voters to correct
 their signatures on rejected mail ballots constituted “a severe burden on the right to vote.”
“The state of Florida has categorically disenfranchised thousands of voters,” Judge Walker
 concluded, “arguably for no reason other than they have poor handwriting or their handwriting
 has changed over time.”11

       Judge Walker’s ruling recognized the discrepancy in treatment of VBM return envelopes

                                                                                               -
ment unconstitutional, Judge Walker cited League of Women Voters of Ohio v. Brunner (2008),
writing that “[t]he right to vote includes the right to have one’s votes counted on equal terms
with others.”12 He ordered Secretary of State Detzner to issue a directive to all Florida SOEs,
advising them that Florida’s scheme regarding the treatment of ballots with mismatched
signatures was unconstitutional. SOEs would be required to allow voters to cure their
mismatched signatures on their VBM envelopes in the same fashion as VBM ballots returned
with no signature by the voter.

        Immediately following Judge Walker’s ruling, Secretary Detzner issued a directive to all
SOEs requiring them to “allow mismatched signature ballots to be cured in precisely the same
fashion provided for no-signature ballots.”13 The directive also pointed out that the curing of
mismatched signatures and no-signature ballots must use two different forms, indicating which
type of invalid VBM envelope voters wished to cure. As with VBM ballot envelopes returned
with no signature, voters wishing to cure their VBM ballot with a mismatched signature had
until 5:00 p.m. the day before the election to do so.

        However, Secretary Detzner’s directive was as noteworthy for what it did not state, as
much as for what it did state. His directive did not include any instructions for SOEs on how
they should document the VBM cure process; SOEs were not informed (or required) to record
which voters cast rejected VBM ballots, if or how these voters were to be contacted, or whether
those VBM ballots that were initially rejected were ever cured or not. This makes the oversight
and accountability of rejected VBM ballots and the cure process nearly impossible. The lack of
detail in Secretary Detzner’s directive is perhaps indicative of his argument during the hearing
that, as Secretary of State, he did not have the authority to mandate to SOEs to follow a

his Preliminary Injunction requiring the directive, Judge Walker rebuked Secretary Detzner
for being “disingenuous,” but he did not direct the Secretary of State to charge SOEs to

envelopes of returned VBM ballots.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 10 of 32




Rates of Rejecte VBM Ballots Cast in the 2012 and 2016 General Elections by
Age Cohorts and Racial/Ethnic Groups
All voters—regardless of race and ethnicity or age face considerable hurdles when casting a
mail ballot.14 But in Florida, younger voters as well as racial and ethnic minorities are
disproportionately more likely not to have their VBM ballot counted as valid. Because of issues

voters—and who are racial or ethnic minorities are much more likely to have their ballot
rejected by a county canvassing board.




        In the 2016 general election, a total of nearly 2.8 million voters cast valid and invalid
ballots. Some 375,000 more VBM ballots were cast than in the presidential election four years
earlier. As Table 1 shows, based on calculations derived from snapshots of the statewide voter

were rejected as illegal. In 2016, more than 27,700 VBM ballots were rejected; in 2012, nearly
24,000 VBM ballots were rejected.

        The rejection rates of VBM ballots in both elections, however, vary considerably across
the six age cohorts (18-21, 22-25, 26-29, 30-44, 45-64, 65-105). In the 2012 general election, the
rate of rejected VBM ballots cast by the youngest cohort, 18-21 year-olds, was 4.2 percent, more
than eight-times greater than that of the oldest cohort. Although 18-29 year-olds comprised
only 9.6 percent of all voters who cast a VBM ballot in Florida in 2012, they accounted for
exactly one-third of all rejected VBM ballots in the presidential election.

       In the 2016 general election, voters had the opportunity to cure their invalid VBM ballot
by 5:00 p.m. the day before Election Day. As such, one might expect that the overall rate of
rejected VBMs might be considerably lower in the 2016 election compared the presidential
election held four years earlier. This was not the case. In 2016, the gulf between younger and
older voters casting rejected VBM ballots remained nearly as wide. A voter 18 to 21 years old
in 2016 was again eight-times more likely to have her VBM ballot rejected than an absentee
mail voter 65 years old or older. County canvassing boards rejected more than 4 percent of all
VBM ballots cast by this youngest cohort. Similar patterns exist for the other two age cohorts
under 30 years old, as 22-25 year-olds and 26-29 year-olds were several times more likely than
the oldest voting cohort to have their VBM ballots rejected in 2016, just like in 2012.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 11 of 32


   In 2016, voters under the age of 30 made up just 9.2 percent of all VBM voters, but
   they accounted for 30.8 percent of all the rejected mail ballots.


substantially higher likelihood of having their VBM ballots rejected than older registered
voters, and that the rate did not depreciate in 2016, even though voters had the ability to cure
their VBM ballots with a missing or mismatched signature on their VBM envelope prior to
Election Day.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 12 of 32




       The differential patterns of rejected VBM ballots are even more glaring when it comes
to mail votes cast by racial and ethnic minorities. Despite Judge Walker’s ruling, the rate of
rejected VBM ballots for racial and ethnic minorities worsened from the 2012 to the 2016
presidential election. As Table 2 documents, in both elections, the VBM rejection rates for

and ethnic categories, were substantially higher than the VBM rejection rate of white voters.
That gap widened in 2016 general election.

       In the 2012 general election, only 0.9 percent of all VBM ballots cast by white voters
were “rejected as illegal” by local canvassing boards. In contrast, 1.2 percent of VBM ballots
cast by Black voters not counted; 1.3 percent of VBM ballots cast by Hispanics were rejected;
and 1.9 percent of VBM ballots cast by voters of other racial/ethnic identities were rejected.
        In the 2012 election, the more than 222,000 Black voters who voted with mail ballots
accounted for 9.4 percent of all VBM ballots cast, but they made up 14.0 percent of all the VBM
ballots that were rejected. Over 254,000 Hispanics cast absentee mail ballots in the election,
roughly 10.7 percent of all VBM ballots cast statewide, but they amounted to 13.8 percent of all
the VBM ballots that were not counted. Voters of other races and ethnicities accounted for only
4.8 percent of all absentee mail ballots cast in the election, but they cast 8.6 percent of all the
rejected ballots. In contrast, in the 2012 general election, white voters cast nearly 1.8 million
VBM ballots, 75.1 percent of all absentee mail ballots; yet, they were responsible for only 63.5
percent of those that were rejected by county canvassing boards.

   In the 2012 general election, racial and ethnic minorities who cast VBM ballots in
   the 2012 general election were disproportionately more likely to have their VBM
   ballot not count in the election results.

       Given that in the 2016 presidential election, eligible voters casting a VBM ballot that

is that the rate of rejected VBM ballots should drop evenly across all racial and ethnic groups
from the 2012 tallies. Yet, as Table 2 shows, across all racial and ethnic groups, minority
voters had an even greater likelihood of having their VBM ballot rejected in the 2016
general election, but white voters saw the rejection rate drop over the two elections.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 13 of 32


       In 2016, VBM ballots cast by Black, Hispanic, and other racial and ethnic mi-
       norities were more than two-and-a-half times as likely to be rejected as VBM
       ballots cast by white absentee mail voters.




       VBM remains popular in Florida for voters of all races and ethnicities. A greater share
of voters across all racial and ethnic groups cast VBM ballots in 2016 compared to 2012,
although the increase was only marginal for white voters. In both the 2012 and 2016 elections,
a higher percentage of white voters cast VBM ballots (compared to Early In-Person or Election
Day ballots) than their racial and ethnic minority counterparts. However, the number and
share of racial and ethnic minorities casting VBM ballots in the 2016 general election increased
at a greater rate than for white voters, making the disparate rejection rates of mail ballots for
racial and ethnic minorities an even greater concern.
       In 2012, of the more than 5.8 million ballots cast statewide by white voters, 30.6 percent
of them were mail ballots. In 2016, of the nearly 6.4 million whites who voted, 30.9 percent
cast a VBM ballot, a bump of only 0.3 percentage points. In the 2012 general election, only
18.8 percent of the nearly 1.2 million Black voters cast VBM ballots that election, as did 24.0
percent of the 1.1 million Hispanics who voted in 2012 election.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 14 of 32




        In contrast, of the nearly 1.2 million Blacks who voted in 2016, 20.4 percent voted VBM,
a jump of 1.6 percentage points. Over 26.3 percent of votes cast by the more than 567,000
racial and ethnic minorities who voted in 2016 were VBM ballots, a 1.3 percentage point
increase up from 2012.

       Hispanic voters are not only most vulnerable to having their VBM ballot rejected, they
continue to utilize absentee mail ballots more than other racial and ethnic minority voters. Of
the 1.4 million Hispanics who cast a ballot in 2016, 27.0 percent cast a VBM ballot, a 3
percentage point jump from 2012.

       When assessing the relative rejection rates of VBM ballots, although the nearly 245,000
Black voters comprised only 8.9 percent of all voters casting a VBM ballot in the 2016
general election, they accounted for 16.9 percent of all voters who had their VBM ballot
rejected. Nearly one-in-four rejected VBM ballots in 2016 were cast by Hispanics, although
they accounted for only 13.9 percent of all VBM ballots cast that election. Ten percent of the
nearly 28,000 rejected VBM ballots in 2016 were cast by members of other racial or ethnic
groups, although they accounted for only 5.5 percent of all VBM ballots cast. White voters cast
nearly 72 percent of all VBM ballots in 2016, but they accounted for less than half of all
rejected VBM ballots in 2016.


   VBM ballot in Florida had a substantially higher likelihood of having their VBM
   ballots rejected than white voters casting mail ballots, the likelihood of minority
   voters casting a rejected mail ballot increased in 2016 compared to four years
   earlier.


invalid ballot prior to Election Day.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 15 of 32


Rejected VBM Ballots in the 2012 and 2016 General Elections, by County
        The rejection rates of VBM ballots cast in the 2012 and 2016 general elections varied
considerably across the state’s 67 counties. There are several possibilities for variable rejection
rates of mail ballots across election administration jurisdictions. First, the design of the mail
ballots themselves, or their return envelopes (including their physical layout and instructions)
may differ across counties. Second, Supervisors of Elections, their staff, and county canvassing
boards may have different processes in place when processing and validating VBM ballots they

out and return their VBM ballots.

        As noted above, in the 2012 general election, a fraction more than 1 percent of the more
than 2.3 million VBM ballots cast—the votes of nearly 24,000 Floridians—were rejected as
illegal. However, the percentage of rejected VBM ballots across the 67 counties ranges from
four counties with no rejected VBM ballots (Baker, Glades, Hamilton, and Lafayette), to six
counties that rejected more than 2 percent of all VBM ballots (Madison, Okaloosa, Bay,
Taylor, Seminole, and Alachua). Figure 1 displays the percent rejected VBMs in the 2012
general election across counties.

        Similarly, in the 2016 general election, slightly more than 1 percent of the 2.7 million
plus VBM ballots cast statewide—more than 27,700 votes—were rejected by county canvassing
boards. Again, there is a considerable range in the rejection rates across the 67 counties. Two
counties (Bay and Glades) reported no rejected VBM ballots; Calhoun County reported that
it rejected more than 2 percent of all VBM ballots cast, and Orange County reported rejecting
nearly 4 percent of all VBM ballots cast.
        When comparing rates of rejected VBM ballots over the two presidential election years,
47 of the state’s 67 counties had lower VBM rejection rates in 2016 than they did in 2012. This

by the legislature (VBM ballots with no signatures), and then by Judge Walker (VBM ballots
with a mismatched signature)had their intended consequence, reducing the rate of invalid
ballots.

        However, in 18 counties (Orange, Miami-Dade, Gulf, Madison, Lake, Duval, St. Lucie,
Union, Hardee, Dixie, Levy, Calhoun, Monroe, Okeechobee, Gadsden, Citrus, Liberty, and Mar-
ion), the rate of rejected VBM ballots cast in 2016 general election was greater than the rejec-
tion rate four years earlier. (Baker reported no rejected VBM ballots in either general election,
and Polk County’s VBM rejection rate did not change from 2012 to 2016).
Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 16 of 32




                                      Percent of VBM Ballots Rejected, by
                                      County, 2012 General Election
Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 17 of 32




                                      Percent of VBM Ballots Rejected,
                                      by County, 2016 General Election
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 18 of 32


       2016 Rejected VBM Rates by Racial and Ethnic Groups, by County
       Breaking down VBM rejection rates across the 67 counties by the race and ethnicity of
those who cast absentee mail ballots in the 2016 general election provides insight into the
considerable variance that exists across the state in the rejection rates of VBM ballots. For
counties that had at least 10 rejected VBM ballots for each racial and ethnic group, Figure 3
reports the percentage of VBM ballots cast by Black voters that were rejected in the 2016
general election, and Figure 4 reports the same for rejected VBM ballots cast by Hispanics.

   The considerable variance in the rate of rejected absentee mail ballots across
   Florida’s 67 counties suggests at a minimum that the evaluation standards used
   by county SOEs and their respective county canvassing boards likely are not
   uniform.

        Recall that in 2016, only 0.7 percent of all VBM ballots cast by white voters were
rejected, 1.9 percent of VBM ballots cast by Black voters were rejected, and 1.8 percent of VBM
ballots cast by Hispanic voters were rejected. Across that state’s 67 counties, however, the
VBM rejection rates for Black voters range from highs of 5.3 percent in Orange County, to 2.7
percent in Miami-Dade and Collier counties, to 2.1 percent in Duval and Volusia counties, to a
low of 0.2 percent in Pinellas County (which is not labeled in Figure 3 due to size constraints).
There was a similar wide range across the counties of rejected VBM rates for Hispanic mail
voters, as shown in Figure 4. In Alachua County, 4.8 percent of VBM ballots cast by Hispanic
voters were rejected, followed by Orange County at 4.2 percent. Among the other counties that
had at least 20 rejected VBM ballots cast by Hispanic voters, Pinellas again had the lowest
rejection VBM ballot rate, just 0.3 percent.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 19 of 32




                                                                       Percent of VBM
                                                                       Ballots Cast by Black
                                                                       Voters that were
                                                                       Rejected, by County,
                                                                       2016 General
                                                                       Election




Note: Excludes counties with fewer than 10 rejected VBM ballots cast by Black voters.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 20 of 32




                                                                            Percent of VBM
                                                                            Ballots Cast
                                                                            by Hispanic
                                                                            Voters that
                                                                            were Rejected,
                                                                            by County,
                                                                            2016 General
                                                                            Election




Note: Excludes counties with fewer than 10 rejected VBM ballots cast by Hispanic voters.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 21 of 32


        The disparate rejection rates of VBM ballots across the state’s 67 counties and across
racial and ethnic groups raise some questions about the uniformity of the processing and
validation of mail ballots by SOEs, their staff, and county canvassing boards. In the 2012
general election, for example, more than 6 percent of the VBM ballots cast by roughly 580
Black voters in Collier County were “rejected as illegal” by the County Canvassing Board, a

same year in the county. But in the 2016 election, the rejection rate of VBM ballots cast by the
more than 800 Black voters in Collier County fell to 2.7 percent—to be sure, a substantially
lower rate than four years earlier in the county, but still higher than the statewide rejection
rate of absentee ballots cast by Black voters.




Although this report does not provide answers to these questions, such swings in the rejection
rates of a county over time raises the issue more generally of whether individual voters or
county election administrators bear the greater responsibility of ensuring that VBM ballots
will be counted as valid.



        Similar patterns exist across counties in the rejection rates of VBM ballots cast by
voters in age cohorts. Although the statewide VBM rejection rate among 18-21 year-olds was
over 4 percent in the 2016 general election—four times the statewide rate of all rejected mail
ballots cast—in 11 mainly smaller counties (Baker, Bradford, Desoto, Franklin, Glades,
Hamilton, Hardee, Jefferson, Liberty Martin, and Union), every VBM ballot cast by a voter in
this youngest age cohort was accepted as valid.

     Equally impressive, of the more than 4,600 registered voters 18-21 year-olds who cast
VBM ballots in Pinellas County, less than 0.2 percent of the more than 4,600 voters casting

Canvassing Board. No other county with a sizeable number of young voters who cast VBM
ballots comes close to this low rejection rate.

        In contrast, over 5 percent of VBM ballots cast by this youngest cohort of voters in 2016
were rejected in Miami-Dade County, amounting to more than 500 mail ballots that did not
count in the election. Both Alachua County and Orange County—homes to two of the largest
state universities in the state, the University of Florida and the University of Central Florida—
had VBM rejection rates over 7 percent for the 18-21 age cohort. In Alachua County, the 9.4
percent VBM ballot rejection rate in 2016 for the youngest age cohort was more than 4 times
higher than the county’s overall rejection rate of 1.6 percent. Orange County’s rejection rate of
VBM ballots cast by 18-21 year-olds was 9.0 percent, more than twice the county’s 3.7 percent
rejection rate for all VBM ballots -- the highest county VBM rejection rate in the state.
However, 31 other counties had even higher ratios of the youngest cohort rejection rate to the
overall VBM rejection rate, including Charlotte, Collier, Hillsborough, Lee, Leon, Manatee,
Pasco, Polk, Sarasota, St. Lucie, and Volusia counties.
   Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 22 of 32




Total VBM Ballots Rejected,
by Age Cohort,
by County,
2016 General Election




8,522 VBM ballots cast by voters
between the ages of 18 and 29,
including 2,984 VBM ballots cast by

2016 Presidential
Election.

   Figure 5 provides a breakdown of

  age cohorts. Again, it is important
  to put the raw number of rejected
  VBM ballots across the 67 counties in
  perspective. Overall in 2016, voters in
  the three youngest age cohorts
  accounted for vastly fewer of all the
  absentee ballots cast in Florida. Of
  the 2.7 million VBM ballots cast
  statewide, voters in the three
  youngest age cohorts cast only 9.2
  percent of all VBM ballots; yet, they
  accounted for 30.8 percent of all
  rejected VBM ballots cast statewide.
  In several counties, the proportion
  of all rejected VBM ballots was even
  higher for these youngest voters.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 23 of 32




       Under Florida law (enacted in 2017 in response to the ruling of U.S. District Court

their absentee ballot was not counted. According to Florida state statutes, “After all election

canvassing board, notify each elector whose ballot has been rejected as illegal and provide the
                                        15

their VBM ballot was rejected, these voters are to be given an opportunity to update their


after having their VBM ballot rejected, one might expect those casting a rejected VBM ballot in
a future election not to suffer the same result.

        In the 2016 general election, there were nearly 14,000 voters in Florida, who in the
presidential election four years earlier, cast a VBM ballot that was rejected. Over half of these
2012 rejected VBM voters successfully cast a VBM ballot in the 2016 election, evidently
resolving the issues that led to their ballot being invalidated four years earlier. Another
quarter of those who had their VBM ballot rejected in 2012 successfully cast an early in-person
ballot or successfully cast a ballot on Election Day in the November 2016 general election.

   321 voters, or 4 percent of those who cast a VBM ballot that was rejected in 2012,
   cast a VBM ballot in 2016 that again was rejected.

        Younger and racial and ethnic minority voters casting VBM ballots were at least twice
as likely as older as well as white voters to have their VBM ballot rejected in the successive
presidential elections. Roughly 6 percent of voters aged 22-25, 26-29, and 30-44 had their VBM
ballot rejected in 2012 and then again in 2016. This is to be contrasted with less than 2.6
percent of voters 45-64 and 65-105 who cast an invalid VBM ballot in 2016, and who voted a
VBM ballot again in 2016 and had their ballot rejected a second time.

       Less than 3 percent of white voters who had their VBM ballot rejected in 2012 and had
the same fate when voting again in 2016. In contrast, over 5 percent of Black and Hispanic
voters had their VBM ballot rejected a second straight presidential election, and nearly 8
percent of voters reporting other racial and ethnic categories had their VBM ballot rejected in
both 2012 and 2016.


Curing Rejected “Mismatched” VBM Ballots in the 2016 General Election
       Although they offer information on voters casting VBM ballots deemed by county can-

why a VBM ballot is rejected. The data provided to the public from the FVRS does not provide
any information about whether a VBM ballot was returned with no signature or a mismatched
signature, or whether a voter casting a problematic VBM ballot tried—and was successfully
Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 24 of 32




                                     321 voters, or 4 percent of those
                                     who cast a VBM ballot that was
                                     rejected in 2012, cast a VBM
                                     ballot in 2016 that again was
                                     rejected.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 25 of 32


      In order to get a sense of how well the VBM cure process worked, it is important to
examine the procedures SOEs put in place in the 2016 general election to handle VBM ballots
with mismatched signatures. Unfortunately, Secretary Detzner’s October 17, 2016 directive

when processing rejected VBM cure process because of a mismatched signature. Rather, the
directive instructed the SOEs that they had to inform “each elector whose ballot was rejected

state law when alerting voters who cast VBM ballots that were rejected because they lacked a
                                   16
                                      Even the 2017 legislation codifying Judge Walker’s order
only requires supervisors to
ballot with a signature problem. Florida law, however, provides no method or guidelines for
how SOEs are to notify voters of their rejected ballot status. As such, there is no standalone
record on how the 67 SOEs each attempted to contact voters who cast VBM ballots that were

is no statewide database on how many VBM voters who had issues with their signature were




       The lack of statewide protocols left counties in 2016 to create their own, varying,
methods of contacting voters who had VBM ballots with a mismatched signature on the return
envelope. In rural, Gadsden County, for example, SOE staff contacted affected mail voters by
either phone or email to inform them of their rejected ballot status, and that they had an
opportunity to cure their VBM ballot. In Pinellas County, which has by far the highest
percentage in the state of voters who utilize VBM ballots (50.7 percent of all ballots cast in the
2016 general election were VBM ballots), registered voters have access to a “Track Your Ballot”
feature on the SOE’s website. The website also provides detailed information on the steps a
voter needs to follow to cure a rejected VBM ballot.17 Nassau County encourages voters whose
                                               VBM ballot is rejected due to a mismatched
                                               signature to simultaneously update their



                                                     Other county SOEs were creative in
                                              developing their own, individualized protocol to
                                              contact affected VBM voters in the 2016 general
                                              election. For example, if the Wakulla County SOE
                                              was unable to reach, by phone or email, those

                                              with a mismatched signature, the staff tried to


                                                     Due to the lack of a statewide protocols for
                                              cataloguing the processing of rejected VBM

                                              obtain, much less systematically assess, how
                                              many voters cast VBM ballots that were initially
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 26 of 32


less how many VBM voters were able to cure their initially rejected
VBM ballot.18 Only 41 of the state’s 67 SOEs responded to public
records requests for data on rejected and cured VBM
ballots cast in the 2016 general election, although with varying
details.

   Florida’s counties do not use standardized coding when
   documenting the reasons for VBM ballots to be initially
   rejected, processed, or cured.

       Among the various codes used to document a possible VBM
signature mismatch are “signature mismatch” (used by 30
counties), “signature doesn’t match voter name” (used by four

wrong ballot” (used by one county). It is unclear substantively how
these codes differ; even more perplexing, some counties use two or
more of these similar terms when coding VBM ballots that their


        The analysis that follows examines the cure rates of VBM
ballots initially rejected due to mismatched signatures in Pinellas
County. Pinellas County, under Supervisor of Elections Deborah
Clark, has led the way on VBM ballots. The detailed records that
                            VBM ballots it received in the 2016


as mismatched VBM ballots that were successfully cured by voters,
offers some “best practices” that could be followed by other SOEs to
help remedy problematic VBM ballots.




       Pinellas County, led by SOE Deborah Clark, is the state’s undisputed leader in
voting-by-mail.19

18 and 105 years old, a total of 254,036 voters cast VBM ballots. The county’s three-member
|Canvassing Board rejected only 285 of all VBM ballots cast as illegally cast, just 0.11 percent
of the total, by far the lowest rejection rate of counties with medium or large populations.20
One of the reasons for this low rejection rate was the high cure rate of VBM ballots with




addition, the canvassing board accepted 463 VBM ballots (62.0 percent) that had initially

Board rejected 104 of the VBM ballots initially screened by staff to have a mismatched
signature (14.3 percent).
        Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 27 of 32




and the three-member Canvassing Board also accepted nearly identical rates across age
cohorts for voters who did not cure their ballots. Older voters who returned their VBM

slightly more likely to have their cured VBM ballot rejected by the canvassing board, but the
overall 14.3 percent rejection rate is far less than that of other counties. There are also only




of 730 who initially were tagged as having a mismatched signature), the Pinellas SOE staff
personally contacted most of them by phoning and emailing voters to alert them to the problem
with their VBM ballot, going above and beyond Secretary Detzner’s directive of mailing each
affected voter.



Conclusion
       In his October 16, 2016 Preliminary Injunction, Judge Walker concluded, “Once again,
at the end of the day, this case is about the precious and fundamental right to vote and to have
one’s vote counted. In our democracy, those who vote decide everything; those who count the
vote decide nothing.”21 Florida Secretary of State Detzner of course complied with the federal
judge’s order – but minimally, issuing a directive to the state’s 67 SOEs advising them that the

 was unconstitutional. Secretary Detzner instructed the SOEs to permit VBM ballots with
 mismatched signatures “to be cured in precisely the same fashion as currently provided for non
-signature ballots.”22 Yet, the rejection rates of VBM ballots in the 2016 election sheds light on

place to allow voters to cure VBM ballots with a mismatched signature on the return envelope.

        Florida, like most states, has a much higher rejection rate of mail ballots compared to
ballots cast in person during the early voting period or on Election Day. It is easy to chalk the
higher rejection rate of VBM ballots up to the failure of some voters—they neglect to sign the




    standards than ballots cast in person; as such, VBM ballots are rejected at a much
    higher rate by county canvassing boards than ballots cast during the early voting
    period or on Election Day.


ballot and return envelope does not fully account for the considerable inter-county variation
in rejection rates, particularly when broken down by age cohorts or by racial or ethnic groups.
Are younger registered voters, or those of minority racial or ethnic groups, in some counties
intuitively more civically engaged or more educated—leading to a lower rejection rate of VBM

of the responsibility for differential VBM rejection rates and lower VBM cure rates rest with
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 28 of 32


election administrators and the
canvassing boards who are charged not
only with determining whether an ballot

counted as valid or not, but with
protecting the right to vote for all eligible

sizeable gaps in rejected VBM ballots
across age cohorts and racial and ethnic
groups in some of Florida’s 67 counties,


        Despite Judge Walker’s order in October 2016, and Secretary Detzner’s directive soon
thereafter, not all vote-by-mail ballots in the November election were treated equally with
regard to the ability of an elector to cure his or her absentee ballot.23 In 2016, there was
considerable non-uniformity in the rate of rejected mail ballots cast across Florida’s 67 counties,
as well as by age cohorts and racial and ethnic groups. Some county canvassing boards rejected
VBM ballots at a much higher rate than other counties, suggesting that the standards to “reject
as illegal” are still not uniform.

   Not all Florida voters who voted by mail in 2016 had the same opportunity to



       Moving forward, in lieu of legislative action, it is incumbent upon the Secretary of State
to issue a more detailed directive of how the VBM ballot cure process, for both unsigned and
mismatched ballots, should be handled.

   Uniform standards in processing and validating mail ballots are severely lacking
   across Florida’s 67 counties.

   Supervisors of Elections use very different designs for their VBM return envelopes. They

with the signature on the return envelope. Supervisors of Elections differ in their outreach to
VBM voters who have problematic ballots during the cure period and not all registered voters


validity or illegality of VBM ballots with signature problems.

       To be sure, responsibility for the variation of invalid VBM ballots in Florida rests with
individual voters who have the responsibility to follow instructions and have an up-to-date

who process and validate VBM ballots.
      For Florida to have free and fair elections, all eligible voters must have equal
opportunity to vote, including those casting (and curing) VBM ballots.
       Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 29 of 32


About the Author


Daniel A. Smith is Professor and Chair of Political Science at the University of Florida. He is
the President of ElectionSmith, Inc., and a former Senior Fulbright Scholar in Ghana, West
Africa. He has served as an expert witness in numerous voting rights lawsuits in Florida and
across the country, working closely with the ACLU, the NAACP, Demos, the Campaign Legal
Center, Mi Familia, SEIU, and numerous other voting rights groups. Dr. Smith holds a M.A.
and a Ph.D. from the University of Wisconsin-Madison; he went to Penn State for his under-
graduate degrees in Political Science and History. Dr. Smith’s research broadly examines
how political institutions affect political behavior across and within the American states. In
addition to publishing over 100 peer-reviewed articles, book chapters, and research reports on
voting and elections in the American states, his authored and coauthored books include Tax
Crusaders and the Politics of Direct Democracy (Routledge, 1998), Educated by Initiative
(University of Michigan Press, 2004), and State and Local Politics: Institutions and Reform (4th
edition, Cengage, 2015). He is widely quoted in the Florida and national media.
         Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 30 of 32


Endnotes


1   Research assistance by Kendrick
Meek, Jr., Caitlin Ostroff, Laura         a handful of affected counties. (For     by-mail ballot until 5 p.m. on the
Uribe, and Dillon Boatner.                a detailed discussion of Florida’s       day before the election.”

2   Prior to 2004 when the Florida                                                 7    Florida Department of State,
                                          Herron and Daniel A. Smith, “Race,
Legislature banned the practice,                                                   Division of Elections. 2017. “Vot-
                                          Party, and the Consequences of
voters were able to cure returned                                                  ing Activity by Ballot Type for
                                          Restricting Early Voting in Florida
VBM ballots that had either voter’s                                                2016 General Election.” URL:
                                          in the 2012 General Election,” Polit-
                                                                                                                -
                                          ical Research Quarterly 67 (2014):
missing or that was mismatched.                                                    dia/697842/2016-ge-summaries-bal-
                                          646-65.)
In 2013, the Florida Legislature                                                   lots-by-type-activity.pdf.
allowed VBM ballots with no-signa-        4 Public records requests for VBM
                                                                                   8    Florida Department of State,
                                          cure process and data were made
                                                                                   Division of Elections. 2013. “Bal-
                                          to all 67 SOEs. A dozen counties
                                                                                   lots-by-Type Activity for the
the legislative history of F.S. 101.68.   never responded to our requests;
                                                                                   2012 General Election.” URL:
                                          others quoted charges of up to
3   All registered voters in Flor-                                                                              -
                                          $1,910 to provide the data on cured
ida receive a unique 9-digit voter                                                 dia/693340/2012ballotscast.pdf.
                                          vote by mail ballots. In addition
ID number recorded in the state’s
                                          to the statewide coverage of VBM         9    Florida Department of State,
                                          ballots accepted and rejected, this      Division of Elections. “November
Registration System (FVRS). The
                                          report highlights data obtained          2008 General Election Ballots Cast.”
FVRS is a statewide, centralized,
                                          from Pinellas counties regarding         2009. URL:
computerized voter registration list
                                          cured VBM ballots.                       media/693351/2008ballotscast.pdf.
maintained by the Florida Depart-
ment of State, Division of Elections.     5    F.S. 101.68 (2)(c)5. “If the can-   10    Domestic VBM ballots re-
The database is updated in real           vassing board determines that a bal-
time by local and state election          lot is illegal, a member of the board    7:00 p.m. on Election Day are not
                                          must, without opening the envelope,      processed by SOEs and are thus not
available to the public every month       mark across the face of the envelope:    counted by the county canvassing
by the Division of Elections. The         ‘rejected as illegal.’”                  board.
statewide voter extract and vote
                                          6    In 2017, the state legislature      11    See Florida Democratic Party
                                          amended F.S. 101.68 (4)(a) to            v. Detzner, Case 4:16-cv-00607
collectively, known as the statewide
                                          state, “The supervisor shall, on         (U.S. District Court for the North-
                                   -
                                          behalf of the county canvassing          ern District of Florida, Tallahassee
ida.com/elections/data-statistics/
                                          board, immediately notify an elec-       Division), pp. 19-23.
voter-registration-statistics/voter-
                                          tor who has returned a vote-by-
extract-disk-request/                                                              12    Ibid., p. 26.
                                          mail ballot that does not include
in Florida are public records. The
                                          the elector’s signature or contains
statewide data in this report are
                                          a signature that does not match
drawn from individual-level FVRS
                                          the elector’s signature in the reg-
records (voter extract and vote his-
                                          istration books or precinct register.
tory) from snapshots dated January
                                          The supervisor shall allow such an
10, 2017 and December 31, 2012, as
                                          elector to complete and submit an
well as a corrected statewide vote
         Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 31 of 32

13    Secretary of State Ken Detzner,                                                     -   22   Secretary of State Ken Detzner,
Memorandum to Supervisors of                      vit process. “                              Memorandum to Supervisors of
Elections, “Court Order, Fla. Demo-                                                           Elections, “Court Order, Fla. Demo-
                                                  18    In the 2012 general election,
cratic Party v. Secretary of State,”                                                          cratic Party v. Secretary of State,”
                                                  data obtained from 11 counties
October 17, 2016. The “Vote-by-                                                               October 17, 2016.
                                                  through public records requests
                                                  revealed that thousands of electors         23   According to Florida Statutes
DS-DE 139, available here: http://
                                                  had their VBM ballots rejected              101.68 (4)(a), after an election,
                                          -
                                                  because their VBM ballot signa-             county SOEs must notify each
ers/voting/vote-by-mail/.
                                                  ture did not match, and of course,          elector whose ballot was “rejected
14    Charles Stewart III, “Losing                they had no recourse to cure their          as illegal” by a canvassing board,
Votes by Mail,” NYU Journal of Leg-               “rejected as illegal” ballots. Across       including the reason why the VBM
islation and Public Policy 13 (2010):             the 11 counties, (Alachua, Broward,         ballot was rejected. There is no
573-602.                                          Collier, Miami-Dade, Hillsborough,          reason why a statewide database
                                                  Leon, Osceola, Palm Beach, Pinel-           of these letters could not be made
15    See F.S. 101.68 (4)(f).
                                                  las, Sarasota, and Seminole), there         available.
16    Secretary of State Ken Detzner,             were more than 1.22 million ballots
Memorandum to Supervisors of                      cast by mail, nearly half of all VBM
Elections, “Court Order, Fla. Demo-               ballots cast in the 2012 election. Of
cratic Party v. Secretary of State,”              these, county canvassing boards
October 17, 2016.                                 “rejected as illegal” 2,608 VBM bal-

17    In Pinellas County, according
to correspondence with SOE staff,                 signature on record.” See Daniel A.
“letters are mailed to voters if their            Smith, “Analysis of Absentee (‘Vote-
signature on their ballot return                  by-Mail’) Ballots Cast in Florida,”
envelope does not match their                     Expert Report, Florida Democratic
                                              -   Party v. Detzner, September 30,
ceived without a signature on their               2016.
ballot return envelope. The letter is
                                      -           19    Steve Bousquet, “Are Voting
davit to ‘cure’ their ballot as well as
a pre-paid return envelope. Voters
may also receive a call or email if               Miami Herald, June 4, 2018. Avail-
this contact information is available             able: https://www.miamiherald.com/
                                                  news/politics-government/state-poli-
return envelope is received too close             tics/article212525949.html.
to the deadline of 7:00 pm Election
                                                  20    Email correspondence with
Day. Through the “Track Your Bal-
                                                  Pinellas County Supervisor of Elec-
lot” feature on our website, voters
                                                  tions, March 31, 2017.
are also able to track their mail
ballot status. Information is posted              21    Florida Democratic Party v.
through this feature notifying                    Detzner, pp. 27-28.
voters that their mail ballots have
been returned without a signature
or with a signature mismatch on
the ballot return envelope, and the
Case 4:18-cv-00520-RH-MJF Document 4-1 Filed 11/08/18 Page 32 of 32
